DAVID A. NELSON, Circuit Judge,
concurring.
I agree that Michigan v. Long, 463 U.S. 1032, 103 S.Ct. 3469, 77 L.Ed.2d 1201 (1983), compels the conclusion that the denial of Mr. Terrell’s motion to suppress evidence was not erroneous. Although the factual situation presented in Long is not quite on all fours with the factual situation presented here, the differences, in my judgment, should not affect the outcome.
Unlike Mr. Terrell, the suspect in the Long case had not been secured in a police cruiser before the police conducted the search of the suspect’s vehicle and seized incriminating evidence from the passenger compartment. Mr. Long was standing by the rear of his own car, albeit with a deputy sheriff by his side, while a second deputy conducted the search. It would probably have been easier for Mr. Long to break away from police control and retrieve a weapon from his automobile than it would have been for Mr. Terrell to do so.
*137As the Long Court pointed out, however, quoting Camara v. Municipal Court, 387 U.S. 523, 536-37, 87 S.Ct. 1727, 18 L.Ed.2d 930 (1967), as quoted in Terry v. Ohio, 392 U.S. 1, 21, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968), “there is ‘no ready test for determining reasonableness other than by balancing the need to search [or seize] against the invasion which the search [or seizure] entails.’” And in my view the need to seize the weapon in the case at bar outweighs the “invasion,” despite the lower risk of Mr. Terrell’s breaking away, if for no other reason than that Terrell was not the only suspect on the scene. Several other individuals had been observed carrying items out of the house, and one of them could presumably have made a dash for the gun in the passenger compartment of Terrell’s car even if Terrell himself was unlikely to do so while confined in the police cruiser.
This case thus bears some resemblance to United States v. Carthorn, 1994 WL 487336 (6th Cir. Sept.8, 1994) (unpublished), where the defendant was standing with his palms down on the hood of a police cruiser when one of four police officers at the site ordered a passenger out of the defendant’s car and began searching the vehicle. In upholding the denial of a motion to suppress contraband found during the search, this court held that “Officer Alexander’s subjective belief that the four police officers had the situation under control did not render his Terry search of the passenger compartment of the automobile for weapons invalid.” Id. at *6. The logic of this statement suggests that a belief by the officers in the present case that they had the situation under control while Mr. Terrell was in the police cruiser would not have rendered the search and seizure invalid even if Terrell had been carrying things out of the house alone. Because he was not alone, it follows a fortiori that the search and seizure were valid.